DETAILED ACTION
This office action is in response to applicant’s communication dated 10/8/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 7/9/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20160071094.
Herein, for prior art mapping, where the examiner explains that a reference(s) does not teach a limitation(s), the specific claim language that is not taught by the reference(s) is/are enclosed within double quotes. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-5, 8-9, 12, 14, 16, 21-29 and 31 are currently pending.
Claims 6-7, 10-11, 13, 15, 17-20 and 30 are cancelled. 
Claims 31 is newly added. 

Response to Amendment
Claim Objections
Claims 1 and 14’s objection has been removed due to claim amendment. Claim 24’s objection remains has the objection language is still present.

112 Rejections
Claims 1, 14 and 24’s 112(a) rejection for nothing in the specification describing the selection of “non-payment information based on… a transaction history” has been removed due to claim amendment.

103 Rejections
Applicant's 103 arguments filed 10/8/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
‘Independent claim 1 has been amended based on comments made by the Examiner during the Examiner Interview. As discussed, the cited references, alone or in combination, fail to disclose the limitations of "determining a product or a service being purchased in association with the payment transaction based on the token request. .. selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction ... 

103 Response 1:
The examiner respectfully disagrees. As explained in the 103 rejection section below:
Powell teaches…
determining a product or a service being purchased in association with the payment transaction (Par 65, “an electronic payment system used to accept, transmit, or process transactions made by payment devices for money, goods, or services”, Par 125, “the product code may be passed in data element 48 sub-element 33 subfield 4”. Also see Par 60)…
Powell doesn’t directly teach that the determining a product or a service being purchased in association with the payment transaction is “based on the token request”. 
However, Kelly, in an analogous art of system, method, and article of manufacture for securely processing a transaction (Abstract), teaches the concept(s) of a token request being one and the same with a transaction request, and wherein an item code related to the transaction is 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of a token request being one and the same with a transaction request, and wherein an item code related to the transaction is submitted with the request, as taught by Kelly, to modify the system of Powell, to include that the determining a product or a service being purchased in association with the payment transaction is “based on the token request”, because this would lead to the predictable results of a more secure system, as requesting the transaction token at the same time as the transaction request would avoid storing the transaction token before the actual transaction, which would further risk exposure by an unauthorized party.
Powell, as modified, doesn’t directly teach that the generating of the token includes “embedding a second code representing the particular […] data in a second data field of the plurality of data fields, that corresponds to a discretionary data field of the format”, and “transmitting the particular non-payment data represented by the second code in the wallet token to a merchant server associated with the merchant without transmitting funding information to the merchant”.
However, Salama, in an analogous art of methods and systems for providing tokenized transaction accounts (Abstract), teaches that a  generating of a transaction token includes embedding token attributes into 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of generating of a transaction token that includes embedding token attributes into fields that corresponds to discretionary data fields, and that this token is submitted a merchant, and a token replaces actual account information, as taught by Salama, to further modify the system of Powell, as modified, to include that the generating of the token includes “embedding a second code representing the particular […] data in a second data field of the plurality of data fields, that corresponds to a discretionary data field of the format”, and “transmitting the particular non-payment data represented by the second code in the wallet token to a merchant server associated with the merchant without transmitting funding information to the merchant”, Salama Par 71).
Powell further teaches that “the token requestor 114 may specify configuration preferences or token attributes associated with the requested token. The configuration preferences or the token attributes may include, for example, token type (e.g., static or dynamic), supported token presentment modes (e.g., scan, contactless, e-commerce, etc.) and any other relevant token configuration information in a token request message” (Par 108).
Powell, as modified, doesn’t directly teach “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction”, and “and determining the particular non-payment data associated with the user based on the second code embedded in the wallet token”. 
However, Taratine, in an analogous art of processing of electronic tokens (Par 3), teaches the concept(s) of limiting the types of transactions that can be made using an electronic token, for example, in order to prevent recipients that are minors from attempting to purchase alcohol or 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of limiting the types of transactions that can be made using an electronic token, for example, in order to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services, wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services, wherein the authorization request includes the token, and where the acquirer receives the authorization request and performs processing checks and authorization, as taught in Taratine, to further modify the system of Powell, as modified, to include “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction”, and “determining the particular non-payment data associated with the user based on the second code embedded in the wallet token”, because this would lead to the predictable result of Taratine Par 16).
…
(For the entire 103 rejection, see the 103 rejection section below.)

103 Argument 2:
	‘Powell teaches that "token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier. .. a token representing the PAN may be generated by the token service system 1122 and passed to the merchant server" (Powell, paragraphs [0045] and [0069]), but fails to teach at least the limitations set forth above. Taratine teaches that "the electronic token may yet further comprise a number of conditions that limit the processing of the electronic token ... the conditions may for example define limitations on the types of goods and services that may be purchased or obtained with the electronic token ... for example, the conditions may prevent the purchase of age restricted products such as tobacco and alcohol" (Taratine, paragraph [0065]), which is different from "selecting, from a plurality of non-payment information corresponding to different data types and associated with the user, particular non-payment information based on the product or the service being purchased in association with the electronic transaction" required by amended claim 1. Thus, Taratine fails to cure the deficiencies of Powell as discussed above.’ (Amendment, Pg 12)
	

	The examiner respectfully disagrees. 
First, the claim language actually recites “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction”.
Second, as stated above in 103 Response 1, and in the 103 section below, Taratine at least suggests the limitation because:
…it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of limiting the types of transactions that can be made using an electronic token, for example, in order to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services, wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services, wherein the authorization request includes the token, and where the acquirer receives the authorization request and performs processing checks and authorization, as taught in Taratine, to further modify the system of Powell, as modified, to include “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction”, and “determining the particular non-payment Taratine Par 16).
…
	Third, the applicant has not provided any specific reason why such modification would have been nonobvious.

103 Argument 3:
	The applicant further mentions the portions of the teachings of other prior arts of records and generally concludes that they fail to cure the abovementioned deficiencies, and relies on 103 Arguments 1 and/or 2 to allege patentability of the remaining claims. (Amendment, Pgs 12-14)

103 Response 3:
	The examiner respectfully disagrees at least for the same reasons provided above in 103 Response 1-2 and/or in the 103 rejection section below.

Claim Objections
Claim 24 is objected to because of the following informalities: 
This claim include the limitations of “wherein the second non-payment data includes information associated with the user usable for the payment”, which should be “wherein the second non-payment data and is usable for the payment”, since the modifying phrase “usable for the payment” applies to “the second non-payment data” and not to “the user”. 
Appropriate correction is required.

Claim Interpretation
Claim 12 recites “wherein the code is generated in a second format to pass a Luhn check digit”. The specification teaches that a token is formatted to pass a Luhn check digit validation test (Par 53). The specification doesn’t explicitly teach some other code is generated in a “format to pass a Luhn check digit”. However, for examination purposes, the examiner interprets that because the claimed token passes a Luhn check digit test, the format of the first code (that is within the token) also necessarily passes the Luhn check digit test, at least due to such first code being part of the token.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 24 recites the limitation “the second non-payment data” at the end of the “embedding a second code…” limitation. There is insufficient antecedent basis for this limitation in the claim. Here it is unclear if this refers to the “a second code” or something else. For examination purposes, the examiner interprets as this referring to “a second code”.

Claims 25-28 and 31 are also rejected as the depend on the claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058) and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Graylin (US Patent Application Publication 20140249948), Guiney (US Patent 10102529) and Hammad (US Patent 9773212).

As per claims 1 Powell teaches a system of a service provider (token service provider), the system comprising (FIG. 10 and Pars. 39, 67, 71, 75, 203):
a non-transitory memory (FIG. 10 at 1204); and 
one or more hardware processors coupled with the non-transitory memory (FIG. 10 at 1206) and 
configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
	receiving, from a user device associated with the user, a token request (Pars. 71 and 72) 
associated with a payment transaction with a merchant, wherein the payment transaction is associated with a payment amount (Par 60);
determining a product or a service being purchased in association with the payment transaction (Par 65, “an electronic payment system used to accept, transmit, or process transactions made by payment devices for money, goods, or services”, Par 125, “the product code may be passed in data element 48 sub-element 33 subfield 4”. Also see Par 60)
[…];
generating, for the payment transaction, a wallet token having a plurality of data fields in a format readable by a point-of-sale (POS) device of the merchant
embedding a first code [into the token] (Par 72 – token generated; Par 47 token scanned by POS; Par 45, “non-payment data”, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., an email address, username, etc.), a device identifier, an invoice number, etc.); 
 […];
transmitting the wallet token to the user device (Par 72; token sent to requestor device, e.g., mobile device);
receiving the wallet token from the acquirer host via a payment network (Pars. 123-124); 
[…].
Powell doesn’t directly teach that the determining a product or a service being purchased in association with the payment transaction is “based on the token request”. 
However, Kelly, in an analogous art of system, method, and article of manufacture for securely processing a transaction (Abstract), teaches the concept(s) of a token request being one and the same with a transaction request, and wherein an item code related to the transaction is submitted with the request (Par 50). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of Kelly, to modify the system of Powell, to include that the determining a product or a service being purchased in association with the payment transaction is “based on the token request”, because this would lead to the predictable results of a more secure system, as requesting the transaction token at the same time as the transaction request would avoid storing the transaction token before the actual transaction, which would further risk exposure by an unauthorized party.
Powell, as modified, doesn’t directly teach that the generating of the token includes “embedding a second code representing the particular […] data in a second data field of the plurality of data fields, that corresponds to a discretionary data field of the format”, and “transmitting the particular non-payment data represented by the second code in the wallet token to a merchant server associated with the merchant without transmitting funding information to the merchant”.
However, Salama, in an analogous art of methods and systems for providing tokenized transaction accounts (Abstract), teaches that a  generating of a transaction token includes embedding token attributes into fields that corresponds to discretionary data fields (Par 75. Also see Par 24, the financial service may include for example, credit/debit accounts, so necessarily the transactions include payment transactions, FIG. 4 and Par 72, the DPI from which the token is created may include fields representing Track 1 and Track 2 structured information, and Par 71, the format of the transaction account may not be altered such that POS recognized the account as being in the standard form for financial services accounts accepted by the POS), and that this 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of generating of a transaction token that includes embedding token attributes into fields that corresponds to discretionary data fields, and that this token is submitted a merchant, and a token replaces actual account information, as taught by Salama, to further modify the system of Powell, as modified, to include that the generating of the token includes “embedding a second code representing the particular […] data in a second data field of the plurality of data fields, that corresponds to a discretionary data field of the format”, and “transmitting the particular non-payment data represented by the second code in the wallet token to a merchant server associated with the merchant without transmitting funding information to the merchant”, because this would lead to the predictable results of a more flexible system, which allows use of additional information for a transaction while keeping the account information in a standard form recognizable by the POS device during financial transaction with the POS device (Salama Par 71).
Powell further teaches that “the token requestor 114 may specify configuration preferences or token attributes associated with the requested token. The configuration preferences or the token attributes may include, for example, token type (e.g., static or dynamic), supported token presentment modes (e.g., scan, contactless, e-commerce, etc.) and any other relevant token configuration information in a token request message” (Par 108).
Powell, as modified, doesn’t directly teach “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction”, and “and determining the particular non-payment data associated with the user based on the second code embedded in the wallet token”. 
However, Taratine, in an analogous art of processing of electronic tokens (Par 3), teaches the concept(s) of limiting the types of transactions that can be made using an electronic token, for example, in order to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services (Par 16), wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services (Par 65), wherein the authorization request includes the token (Par 141), and where the acquirer receives the authorization request and performs processing checks and authorization (Pars 98 and 142).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of limiting the types of transactions that can be made using an electronic token, for example, in order to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services, wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services, wherein the authorization request includes the token, and where the acquirer receives the authorization request and performs processing checks and authorization, as taught in Taratine, to further modify the system of Powell, as modified, Taratine Par 16).
Salama further teaches that the financial service account may include payment accounts, such as credit and debit accounts in combination with reward or loyalty account (Par 24).
Powell, as modified, doesn’t directly teach second data in discretionary field is “non-payment” information. 
However, Graylin, in an analogous art of a system and a method for implementing a mobile wallet application and checkout processes (Abstract), teaches the known concept of using discretionary fields of track data to combine a payment transaction with non-payment information, such as information related to “offers and loyalty programs” (Par 71). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Powell to include the known concept of communicating non-payment information using the discretionary field, as taught by Graylin, because this would lead to a more versatile system able to communicate additional value added information using additional, optional/discretionary data fields.
 Powell teaches that token attributes include non-payment information such as an email address, username, etc., that can identify a user account (Par 45) and further teaches that a user is associated with personal accounts (Par 57). Therefore, from simple deduction, a user account identifier is also a user identifier.
Powell, as modified, doesn’t directly teach that the first non-payment data “directs an acquirer host to send the wallet token back to the service provider in a first data field that corresponds to a primary account number (PAN) data field of the plurality of data fields of the format” and “in response to receiving the wallet token from the acquirer host via a payment network, identifying, from a plurality of payment accounts, a first payment account associated with the user based on the first non-payment data”. 
However, Guiney, in an analogous art of methods and systems for receiving an authorization request associated with a transaction (Abstract), teaches that a consumer identification (CID) can be used in a transaction in place of a PAN to identify a cardholder (Claims 1 and 9, the use of CID in place of the PAN implies that the routing of the transaction occurs similar to the routing of a transaction that includes a PAN, i.e., like in transaction that include a PAN, the CID is used to route the transaction back to the issuer for processing. Also see Col 8:59-9:5, so here this is equivalent to the first non-payment data, that is, CID “directs an acquirer host to send the wallet token back to the service provider in a first data field that corresponds to a primary account number (PAN) data field of the plurality of data fields of the format”), wherein the CID can be used to represent a plurality of PANs corresponding to a plurality of accounts of the cardholder (claim 8, this is equivalent to “in response to receiving the wallet token from the acquirer host via a payment network, identifying, from a plurality of payment 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Powell to include the use of contextual (non-payment) information in the token, instead of a PAN, to identify a cardholder, as taught by Guiney, including that the non-payment data “directs an acquirer host to send the wallet token back to the service provider in a first data field that corresponds to a primary account number (PAN) data field of the format” and that “in response to receiving the wallet token from the acquirer host via the payment network, identifying, from a plurality of payment accounts, a first payment account associated with the user based on the first non-payment data”, since this would lead to the predictable result of improved security of the system by reducing the potential and/or real exposure to credit card fraud involving the misappropriation of PANs, without requiring security mechanisms and features whose introduction and acceptance of their new and different security mechanisms and features may be time-consuming and costly to implement (Guiney Col 1:20-34).
Powell, as modified, doesn’t directly teach “determining that the payment amount is split between a first funding source and a second funding source associated with the first payment account; processing a first portion of the payment amount using the first funding source and processing a second portion of the payment amount using the second funding source, wherein the processing the first portion of the payment amount comprises transmitting an authorization request for the first portion of the payment amount to an issuer host associated with the first funding source via the payment 
However, Hammad, in an analogous art of apparatuses, methods, and system for electronic commerce (Col 1:29-33), teaches a method and system in which a user may combine funds from multiple sources to pay for a transaction and authorize such transaction using multiple sources (Col 33:60-34:20), wherein an a successful authorization message is sent to the user through a payment network (e.g., Col 25:63-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Powell to include the concept to of multiple funding sources selection for a transaction, as taught by Hammad, including “determining that the payment amount is split between a first funding source and a second funding source associated with the first payment account; processing a first portion of the payment amount using the first funding source and processing a second portion of the payment amount using the second funding source, wherein the processing the first portion of the payment amount comprises transmitting an authorization request for the first portion of the payment amount to an issuer host associated with the first funding source via the payment network; and in response to receiving an approval for the first portion of the payment amount from the issuer host, transmitting, to the acquirer host, a single authorization success message indicating a successful processing of the payment amount for the payment transaction”, 

As per claim 3, Powell, as modified, teaches the system of claim 1, wherein the wallet token is a generated according to the format that is compatible with at least one of a magnetic strip reader, an EMV chip, or Near-Field Communication (NFC) (Powell, Par 47).

	As per claim 4, Powell, as modified, teaches the system of claim 1, wherein the wallet token is a configured to facilitate transactions via a mobile device of the user (Powell, Par 17 and FIG. 3).

As per claim 8, Powell, as modified, teaches the system of claim 1, wherein the particular non-payment data comprises an age of the user, and wherein the particular non-payment data is selected to include the age of the user in response to determining that the product or the service comprises an age-restricted item (Taratine Par 65).

As per claim 29, Powell, as modified, teaches the system of claim 1, wherein the operations further comprise in response to receiving the wallet token from the acquirer host, de-tokenizing the wallet token to extract the first code and the second code (Powell Par 38, detokenization; Guiney, Claims 1, 8 and 9 and Col 1:20-34, as explained in the modification of Powell by Guiney, concerning non-payment data, for .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058) and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546),  Graylin (US Patent Application Publication 20140249948), Guiney (US Patent 10102529) and Hammad (US Patent 9773212), per claim 1 above, and further in view of Nagasundaram (US Patent Application Publication 20150112870).

	As per claim 2, Powell, as modified, teaches the system of claim 1,
Powell, as modified, doesn’t directly teach “wherein the particular non-payment data comprises at least one of healthcare information or insurance information, and wherein the particular non-payment information is selected in response to determining that the product or the service is medical related”. 
However, Nagasundaram, in an analogous art of methods, systems, apparatuses, and computer-readable mediums for generating and providing a transaction token that may provide contextual information associated with the token (Abstract), teaches the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token (Abstract) and wherein the information embedded in the token includes information about the purpose of the transaction token, e.g., 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token, wherein the information embedded in the token includes information about the purpose of the transaction token, e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc., as taught by Nagasundaram, to further modify the system of Powell, as modified, to include “wherein the particular non-payment data comprises at least one of healthcare information or insurance information, and wherein the particular non-payment information is selected in response to determining that the product or the service is medical related”, because this would lead to the predictable results of improved versatility/efficiency of the system, which allows the system to be usable with a healthcare related transactions.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058) and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546),  Graylin (US Patent Application Publication 20140249948), Guiney (US Hammad (US Patent 9773212), per claim 1 above, and further in view of Carlson (US Patent Application Publication 20100325048).

As per claim 9, Powell, as modified, teaches the system of claim 1.
Powell, as modified, doesn’t directly teach “wherein the particular non-payment data comprises a tipping preference, and wherein the particular non-payment information is selected in response to determining that the product or the service is a type that accepts tips”. 
However, Carlson, in an analogous art of apparatuses and methods for conducting payment transactions (Abstract), teaches the concept(s) of retrieving, during a payment transaction, previously provided consumer preferences for tipping in certain situations (Par 43. Also see Pars. 37-42). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of retrieving, during a payment transaction, previously provided consumer preferences for tipping in certain situations, as taught by Carlson, to further modify the system of Powell, as modified, to include “wherein the particular non-payment data comprises a tipping preference, and wherein the particular non-payment information is selected in response to determining that the product or the service is a type that accepts tips”, because this would lead to the predictable results of a more user friendly and efficient method, which requires less input and/or calculation by the user regarding tips for every single transaction.

Claim(s) 14, 16, 21, 23-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058), and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546), Graylin (US Patent Application Publication 20140249948) and Guiney (US Patent 10102529).

	As per claims 14 and 24, Powell teaches a method (and respective readable medium) comprising:
	receiving, by one or more hardware processors of a service provider, a token request from a user device associated with a user (Pars. 71 and 72), 
wherein the token request is associated with a payment transaction for a payment amount with a merchant (Par 60);
determining, by the one or more hardware processors, a product or a service being purchased in association with the payment transaction (Par 65, “an electronic payment system used to accept, transmit, or process transactions made by payment devices for money, goods, or services”, Par 125, “the product code may be passed in data element 48 sub-element 33 subfield 4”. Also see Par 60)
[…];
	generating, by the one or more hardware processors for the payment transaction, a wallet token having a plurality of data fields in a 
wherein the generating the wallet token comprises:
	embedding a first code  [into the token] (Par 72 – token generated; Par 47 token scanned by POS; Par 45, “non-payment data”, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., an email address, username, etc.), a device identifier, an invoice number, etc.);
	[…];
	transmitting, by the one or more hardware processors, the wallet token to the user device (Par 72; token sent to requestor device, e.g., mobile device);
	[…];	
processing, by the one or more hardware processors, the payment amount using the first payment account by transmitting an authorization request for the payment amount to an issuer host associated with the first payment account (Pars. 60 and 68. Also see, e.g., Pars. 99, 116, 124 and 135);
[…];

Powell doesn’t directly teach that the determining of a product or a service being purchased in association with the payment transaction is “based on the token request”. 
However, Kelly, in an analogous art of system, method, and article of manufacture for securely processing a transaction (Abstract), teaches the concept(s) of a token request being one and the same with a transaction request, and wherein an item code related to the transaction is submitted with the request (Par 50). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of a token request being one and the same with a transaction request, and wherein an item code related to the transaction is submitted with the request, as taught by Kelly, to modify the method/medium of Powell, to include that the determining a product or a service being purchased in association with the payment transaction is “based on the token request”, because this would lead to the predictable results of a more secure method/medium, as requesting the transaction token at the same time as the transaction request would avoid storing the transaction token before the actual transaction, which would further risk exposure by an unauthorized party.
Powell doesn’t directly teach that the generating of the token includes “embedding a second code representing the particular […] data in a second data field of 
However, Salama, in an analogous art of methods and systems for providing tokenized transaction accounts (Abstract), teaches that a generating of a transaction token includes embedding token attributes into fields that corresponds to discretionary data fields (Par 75. Also see Par 24, the financial service may include for example, credit/debit accounts, so necessarily the transactions include payment transactions, FIG. 4 and Par 72, the DPI from which the token is created may include fields representing Track 1 and Track 2 structured information, and Par 71, the format of the transaction account may not be altered such that POS recognized the account as being in the standard form for financial services accounts accepted by the POS), and that this token is submitted a merchant (Par 71), and a token replaces actual account information (see Par 68).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, apply the known concepts of generating of a transaction token that includes embedding token attributes into fields that corresponds to discretionary data fields, and that this token is submitted a merchant, and a token replaces actual account information, as taught by Salama, to further modify the method/medium of Powell, as modified, to include “embedding a second code representing the particular […] data in a second data field of the plurality of Salama Par 71). Furthermore, it was well within the capacities of a person having ordinary skill in the art to have realized that since the second code is part of a token used in a payment transaction, it is considered “usable for the payment transaction”.
Powell, as modified, doesn’t directly teach “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction” and “determining the particular non-payment data associated with the user based on the second code embedded in the wallet token”. 
However, Taratine, in an analogous art of processing of electronic tokens (Par 3), teaches the concept(s) of limiting the types of transactions that can be made using the electronic token, for example, in order to prevent the electronic token from being redeemed outside of certain predefined geographical locations or areas, or to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services (Par 16) and wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of limiting the types of transactions that can be made using the electronic token, for example, in order to prevent the electronic token from being redeemed outside of certain predefined geographical locations or areas, or to prevent recipients that are minors from attempting to purchase alcohol or other age restricted products/services, and wherein a purchase authorization request includes information concerning the nature of the transaction, e.g., type of goods and services, as taught in Taratine, to further modify the method/medium of Powell, as modified, to include “selecting, from different non-payment data corresponding to different data types associated with a user of the user device, particular non-payment data based on the product or the service being purchased in association with the payment transaction” and “determining the particular non-payment data associated with the user based on the second code embedded in the wallet token”, because this would lead to the predictable result of improving the flexibility and security of the method/medium, by allowing token to be used only for certain types of transactions (Taratine Par 16).
Salama further teaches that the financial service account may include payment accounts, such as credit and debit accounts in combination with reward or loyalty account (Par 24).
Powell, as modified, doesn’t directly teach that second data in discretionary field is “non-payment” information. 
However, Graylin, in an analogous art of a system and a method for 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Powell, as modified, by applying the known concept of using discretionary fields of track data to combine a payment transaction with non-payment information, as taught by Graylin, to include that second data in discretionary field is “non-payment” information, because this would lead to the predictable result of a more versatile method/medium which allows communication of additional value added information using additional, optional/discretionary data fields.
As mentioned above, Powell teaches that token attributes include non-payment information such as an email address, username, etc., that can identify a user account (Par 45) and further teaches that a user is associated with personal accounts (Par 57). Therefore, from simple deduction, a user account identifier is also a user identifier.
Powell, as modified, doesn’t directly teach that the first non-payment data “directs an acquirer host to send the wallet token back to the service provider in a first data field of the plurality of data fields that corresponds to a primary account number (PAN) data field of the format” and “in response to receiving the wallet token from the acquirer host, identifying, by the one or more hardware processors from a plurality of payment accounts, a first payment account associated with the user based on the first non-payment data”. 
Guiney, in an analogous art of methods and systems for receiving an authorization request associated with a transaction (Abstract), teaches that a consumer identification (CID) can be used in a transaction in place of a PAN to identify a cardholder (Claims 1 and 9, the use of CID in place of the PAN implies that the routing of the transaction occurs similar to the routing of a transaction that includes a PAN, i.e., like in transaction that include a PAN, the CID is used to route the transaction back to the issuer for processing. Also see Col 8:59-9:5, so here this is equivalent to the first non-payment data, that is, CID “directs an acquirer host to send the wallet token back to the service provider in a first data field that corresponds to a primary account number (PAN) data field of the plurality of data fields of the format”), wherein the CID can be used to represent a plurality of PANs corresponding to a plurality of accounts of the cardholder (claim 8, this is equivalent to “in response to receiving the wallet token from the acquirer host via a payment network, identifying, from a plurality of payment accounts, a first payment account associated with the user based on the first non-payment data”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method/medium of Powell, as modified, to include the use of contextual (non-payment) information in the token, instead of a PAN, to identify a cardholder, as taught by Guiney, including that the non-payment data “directs an acquirer host to send the wallet token back to the service provider in a first data field of the plurality of data fields that corresponds to a primary account number (PAN) data field of the format” and “in response to receiving the wallet token from the acquirer host, identifying, by the one or Guiney Col 1:20-34).

As per claims 16 and 27, Powell, as modified, teaches the method of claim 14 and the non-transitory machine-readable medium of claim 24, further comprising: 
in response to receiving the wallet token from the acquirer host, de-tokenizing the wallet token to extract the first code and the second code (Powell Par 38, detokenization; Guiney, Claims 1, 8 and 9 and Col 1:20-34, as explained in the modification of Powell by Guiney, concerning non-payment data, for claims 14 and 24 above).

	As per claims 21 and 28, Powell, as modified, teaches the method of claim 14 and the non-transitory machine-readable medium of claim 24.
Powell, as modified, doesn’t directly teach “wherein the wallet token is generated according to an ISO8583 format, and wherein the second code is embedded in the second data field corresponding to at least one of BitMap 2 or BitMap 3 of the ISO8583 format”. 
However, it would have been obvious to a person having ordinary skill in the art, Powell to include “wherein the wallet token is generated according to an ISO8583 format, and wherein the second code is embedded in the second data field corresponding to at least one of BitMap 2 or BitMap 3 of the ISO8583 format”,  in order to efficiently indicate useful transaction information in the payment request message. It is known in the art that message processing programs may use the conventions of the ISO 8583 Standard to minimize processing time (Symonds, US Patent 6039245, Col 27:56-67).

As per claim 23, Powell, as modified, teaches the method of claim 14, further comprising:
generating the first code comprising a numeric value that spoofs the acquirer host as a credit card number (Powell, Par 63, payment account include a credit card account; Par 33, tokens are account format preserving). 

As per claim 25, Powell, as modified, teaches the non-transitory machine-readable medium of claim 24, wherein the wallet token is a generated according to the format that is compatible with at least one of a magnetic strip reader, an EMV chip, or Near-Field Communication (NFC) (Powell, Par 47).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058) and further in view of Salama (US Patent Taratine (US Patent Application Publication 20160140546),  Graylin (US Patent Application Publication 20140249948), Guiney (US Patent 10102529) and Hammad (US Patent 9773212), per claim 1 above, and further in view of Govindarajan (US Patent Application Publication 20140188708).

As per claim 5, Powell, as modified, teaches the system of claim 1, wherein the wallet token has an expiration and a […] use limit (Powell Par 45, expiry date and frequency of use attributes).
Powell, as modified, doesn’t directly teach that the token use limit is a “one-time” use limit. 
However, Govindarajan, in an analogous art of systems and method for facilitating consumer transactions in retail and other establishments (Abstract), teaches that the use one-time use tokens tend to prevent or reduce the possibility of token replay (Par 71). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the token of frequency of use attribute in Powell to be of a “one-time” use token, because this would increase the security of the token/system, by preventing or reducing the possibility of token replay (Govindarajan Par 71).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058) and further in view of Salama (US Patent Taratine (US Patent Application Publication 20160140546),  Graylin (US Patent Application Publication 20140249948), Guiney (US Patent 10102529) and Hammad (US Patent 9773212), as modified, as applied to claim 1 above, and further in view of Narayanan (US Patent Application Publication 20140164119).

	As per claim 12, Powell, as modified, teaches the system of claim 1, wherein the first code is generated in a second format to pass a Luhn check digit (Powell, Par 37). 
Powell, as modified, doesn’t directly teach “wherein the second code is embedded in the second data field corresponding to at least one of BitMap 2 or BitMap 3 of an ISO8583 data stream format”. 
However, Narayanan, in an analogous art of identifying the geographic location of a merchant of a financial transaction based on authorization information and utilizing the identified location for location-based services (Par 2), teaches secondary and tertiary (3rd) bitmaps that, per ISO 8583, that can indicate presence data related to an authorization request (Pars. 24-26). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system in Powell, as modified, to include putting transaction information in BitMap 2 and 3 of an ISO8583 data stream, as taught by Narayanan, including “wherein the second code is embedded in the second data field corresponding to at least one of BitMap 2 or BitMap 3 of an ISO8583 data stream format”, because this would lead to a more efficient system, that efficiently indicates useful transaction information in the payment request Symonds, US Patent 6039245, Col 27:56-67).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058), and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546), Graylin (US Patent Application Publication 20140249948) and Guiney (US Patent 10102529), per claim 14 above, and further in view of Nagasundaram (US Patent Application Publication 20150112870).

As per claim 22, Powell, as modified, teaches the method of claim 14.
Powell, as modified, doesn’t directly teach “wherein the particular non-payment data is selected to include insurance data associated with the user in response to determining that the product or the service is medical related”. 
However, Nagasundaram, in an analogous art of methods, systems, apparatuses, and computer-readable mediums for generating and providing a transaction token that may provide contextual information associated with the token (Abstract), teaches the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token (Abstract) and wherein the information embedded 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token, wherein the information embedded in the token includes information about the purpose of the transaction token, e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc., as taught by Nagasundaram, to further modify the method of Powell to include “wherein the particular non-payment data is selected to include insurance data associated with the user in response to determining that the product or the service is medical related”, because this would lead to the expected result of improved versatility of the method, by allowing the method to be usable with a healthcare related transactions.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058), and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546), Graylin (US Patent Application Publication 20140249948) and Guiney Govindarajan (US Patent Application Publication 20140188708).

As per claim 26, Powell, as modified, teaches the non-transitory machine-readable medium of claim 24, wherein the wallet token has an expiration and a […] use limit (Powell Par 45, expiry date and frequency of use attributes).
Powell, as modified, doesn’t directly teach that the token use limit is a “one-time” use limit. 
However, Govindarajan, in an analogous art of systems and method for facilitating consumer transactions in retail and other establishments (Abstract), teaches that the use one-time use tokens tend to prevent or reduce the possibility of token replay (Par 71). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the token of frequency of use attribute in Powell to be of a “one-time” use token, because this would increase the security of the medium, by preventing or reducing the possibility of token replay (Govindarajan Par 71).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent Application Publication 20150127547) in view of Kelly (US Patent Application Publication 20130036058), and further in view of Salama (US Patent Application Publication 20150100477), Taratine (US Patent Application Publication 20160140546), Graylin (US Patent Application Publication 20140249948) and Guiney Nagasundaram (US Patent Application Publication 20150112870).

	As per claim 31, Powell, as modified, teaches the non-transitory machine-readable medium of claim 24,
Powell, as modified, doesn’t directly teach “wherein the particular non-payment data comprises at least one of healthcare information or insurance information, and wherein the particular non-payment information is selected in response to determining that the product or the service is medical related”. 
However, Nagasundaram, in an analogous art of methods, systems, apparatuses, and computer-readable mediums for generating and providing a transaction token that may provide contextual information associated with the token (Abstract), teaches the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was generated, how the token may be used, and any other information that may be pertinent to processing the token (Abstract) and wherein the information embedded in the token includes information about the purpose of the transaction token, e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc. (Par 27). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of the concept(s) that transaction token may provide any entities within a transaction processing system immediate information about the context in which the token was Nagasundaram, to further modify the medium of Powell, as modified, to include “wherein the particular non-payment data comprises at least one of healthcare information or insurance information, and wherein the particular non-payment information is selected in response to determining that the product or the service is medical related”, because this would lead to the predictable results of improved versatility/efficiency of the medium, which allows the medium to be usable with a healthcare related transactions.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
It is known in the art that message processing programs may use the conventions the ISO 8583 Standard to minimize processing time (Symonds, US Patent 6039245, Col 27:56-67)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Gabriel Mercado/Examiner, Art Unit 3685      


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685